Fagan v State Farm Mut. Auto. Ins. Co. (2020 NY Slip Op 00732)





Fagan v State Farm Mut. Auto. Ins. Co.


2020 NY Slip Op 00732


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CURRAN, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


161.1 CA 19-00284

[*1]ANDREW FAGAN, PLAINTIFF-RESPONDENT,
vSTATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, ET AL., DEFENDANTS, AND DANIEL M. HAWRYLCZAK, DEFENDANT-APPELLANT. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (PATRICK J. MACKEY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
RAMOS & RAMOS, BUFFALO (JOSHUA I. RAMOS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered January 11, 2019. The order, among other things, denied that part of the motion of defendant Daniel M. Hawrylczak seeking to dismiss the first and third causes of action in the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court